UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1348


JLB REALTY, LLC,

                Plaintiff - Appellee,

          v.

CAPITAL DEVELOPMENT, LLC,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:09-cv-00632-BEL)


Submitted:   March 4, 2011                 Decided:   March 21, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan J. Hoff, SELLMANHOFF, LLC, Baltimore, Maryland, for
Appellant. John T. Prisbe, Gregory T. Wasylak, VENABLE, LLP,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Capital Development, LLC, appeals the district court’s

order granting summary judgment in favor of the Appellee on the

Appellee’s claim for a declaratory judgment.              We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.                 JLB Realty, LLC

v.   Capital   Dev.,   LLC,   No.   1:09-cv-00632-BEL     (D.    Md.    Mar.   3,

2010).     We dispense with oral argument because the facts and

legal    contentions   are    adequately    presented    in     the    materials

before   the   court   and    argument    would   not   aid   the     decisional

process.

                                                                        AFFIRMED




                                      2